DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 02/08/2021 is entered – Claims 24-25 and 27 are amended. Claims 24-41 remain pending in this application with Claims 31-36 and 38-41 standing withdrawn as being directed to a non-elected invention/species. 

The rejection of Claims 24-30 and 37 under 35 U.S.C. 112(a) for lack of enablement commensurate in scope of the claims as previously set forth in Non-Final Office Action mailed 10/08/2021 is herein revised to reflect the amended claim language. 

The rejection of Claims 24-30 and 37 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as previously set forth in Non-Final Office Action mailed 10/08/2021 is herein revised to reflect the amended claim language.

The rejection of Claims 25 and 27 under 35 U.S.C. 112(b) as being indefinite as previously set forth in Non-Final Office Action mailed 10/08/2021 is overcome by Applicant’s amendment.

The rejections of Claims 24-29 and 37 under 35 U.S.C. 103 as being unpatentable over Brown (EP 0136900 A2) in view of Baldwin (US 4,395,454 A1) and Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Baldwin and further in view of Hiremath et al. ("Meltblown Polymeric Nanofibers for Medical Applications…") as previously set forth in Non-Final Office Action mailed 10/08/2021 are herein revised to reflect the amended claim language.

Response to Arguments
Applicant’s arguments on Pages 7-9 of the response dated 02/08/2022 with respect to the rejection of the claims under 35 USC § 112(a) for lack of enablement in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 7-8 that although Claim 24 does not specify the substrate, suitable substrates are described in the overall disclosure. Applicant also notes that in addition to woven substrates, non-woven substrates are disclosed in the Examples contrary to the Examiner’s allegation.  
Examiner’s Response – The Examiner acknowledges that the specification does indeed include working examples wherein the substrate is a nonwoven – a correction is made in the rejection below. The Examiner also agrees that the instant disclosure is focused to textile substrates, but this is not regarded to limit the scope of the claim to textile substrates only. The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation. If a reasonable interpretation of the claim is broader than the description in the specification, it is necessary for the Examiner to make sure the full scope of the claim is enabled. Limitations and examples in the specification do not generally limit what is covered by the claims. See MPEP § 2164.08. The specification includes only working examples that utilize woven/nonwoven textile materials. That said, the Examiner maintains the position that an issue exists given the scope of the claim is so broad as to encompass substrates such as glass/metal/wood materials while the specification is focused towards textiles only. One of ordinary skill in the art would not reasonably assume a correlation exists between the textile-based materials exemplified in the specification and those within the scope of the claim wherein the substrate is a hard surface. Because the disclosed specification does not bear a reasonable correlation to the full scope of the claim, undue experimentation would be required by one of ordinary skill in the art to practice the full scope. 
Applicant’s Argument – Applicant argues on Page 8 that based on tests performed on individual antimicrobial agents or in various combinations in Experimental Example 1, “it can be concluded that all antimicrobial agents identified as preferred by the inventors are about equally powerful against bacteria”.  
Examiner’s Response – The Examiner notes that the independent Claim 24 is not limited to only those antimicrobial agents identified as preferred but rather includes any number of (one or more) antimicrobial agents of any chemical composition. Accordingly, the issue remains that the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Additionally, the Examiner disagrees that one of ordinary skill in the art could assume that all preferred antimicrobial agents are equally powerful against bacteria provided the disclosed examples at least because, as outlined previously and in the rejection below, Applicant observed that propiconazole, which is a preferred antimicrobial agent, kills both bacteria and fungi on polyester but it kills only fungi on cotton (see Tables IVBB and IV AC). That is to say, propiconazole does not appear to be sufficiently powerful against bacteria when applied on cotton substrates. 
Applicant’s Argument – Applicant argues on Pages 8-9 that Applicant disagrees that the propiconazole experiment reveals a lack of predictability. Applicant asserts that it matters not why propiconazole has different kill rates with regard to bacteria and fungi on polyester as compared to cotton and states that the specification injects predictability to the art by disclosing factors that a skilled person in the art could rely on in making and using the invention.   
Examiner’s Response – The Examiner does not dispute that that it matters not why propiconazole displays the different rates of antimicrobial efficiency on polyester versus cotton substrates. However, the fact that such a result is observed is relevant to the discussion of enablement because it suggests that some relationship exists between the specific combination of substrate and antimicrobial agent as it pertains to antimicrobial efficiency. Importantly, the specification does not appear to indicate the nature of said relationship as it applies more broadly to the scope of materials within the independent claim which suggests that there is a lack of predictability such that one of ordinary skill in the art may not recognize which combinations of substrate and antimicrobial agent result in the claimed properties without undue experimentation. The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. See MPEP § 2164.03. 
Applicant’s Argument – Applicant argues on Page 9 that the provided examples within the specification are quantitatively extensive and thus Applicant contends that the examples covered by the claims are not to be limited to the ones merely comprising one antimicrobial agent.   
Examiner’s Response – The test for enablement is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. See MPEP § 2164.06. In view of the considerations discussed above, namely the apparent lack of predictability and a lack of guidance pertaining to combinations of substrate + antimicrobial agent that may meet the claimed limitations within the full scope of the claim, the Examiner maintains that the quantity of experimentation that would be required is impermissible. 

Applicant’s arguments on Page 9 of the response dated 02/08/2022 with respect to the rejection of the claims under 35 USC § 112(a) as failing to comply with the written description requirement in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 9 that an Applicant shows possession of the claimed invention by describing the invention with all of its limitations using descriptive means such as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Applicant asserts that the inventors had possession of the claimed invention at least due to the reasons presented above and in view of the extensive description of the application. 
Examiner’s Response – As outlined in greater detail previously and in the rejection below, the independent Claim 24 encompasses any substrate (e.g. woven/knitted/crotched/nonwoven textiles, films, and glass/metal/wood hard surfaces) of any material wherein one or more stain release agent of any chemical composition and one or more antimicrobial agent of any chemical composition adhered to said substrate. The specification includes Working Examples 1-2 and Experimental Examples 1-3 (see tables in Annex) but it is noted that said examples only utilize woven and nonwoven substrates of a limited compositional scope (cotton, polyester, or a blend of viscose and polyester). Furthermore, it is noted that of the examples shown to possess each of the claimed properties, specifically the property wherein a reduction value of Escherichia coli ATCC 25922 and Candida albicans ATCC 10231 measured in accordance with AATCC test method 100-2012 of at least 99% within 1 hour of contact time, each of them include the chemical Bioguard PPZ in the antimicrobial formulation and most include at least one other antimicrobial agent. Of the examples comprising only a single antimicrobial agent, only one (see Table IV BB) effectively meets the claim limitation above. Additionally, the Examiner notes that a degree of uncertainty appears to exist in meeting the properties of the claim, particularly in view of the impact of substrate + antimicrobial agent. For example, Applicant observed that propiconazole kills both bacteria and fungi on polyester but it kills only fungi on cotton (see Tables IVBB and IV AC) but Applicant provides no explanation for such a phenomenon. Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. While it is true that written description of a claimed genus may be satisfied through sufficient description of a representative number of species, it is the Examiner’s position that the number of representative species is insufficient relative to the breadth of the claim. Furthermore, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species with the genus. As noted above, the presented species which meet the claimed limitations include only those with nonwoven/woven textile substrates and only those which include a propiconazole antimicrobial agent. The disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation" (see MPEP § 2163-II-A-3-a-ii). The Examiner maintains that the limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus of antimicrobial substrates.  

Applicant’s arguments on Pages 10-12 of the response dated 02/08/2022 with respect to the rejection of the claims under 35 USC § 103 as being unpatentable over Brown in view of Baldwin in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 10 of the reply that Brown fails to explicitly disclose any of the claimed properties of the presently claimed substrate. Likewise, Applicant argues that Brown does not disclose a substrate to which one or more stain release agents are adhered which allows for easy washing, even when the textiles are contaminated and can only be washed with cold water.  
Examiner’s Response – One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP § 2145 IV. As outlined in greater detail in the previous rejection and below, Brown teaches a surgical drape including a substrate (a nonwoven) to which the antimicrobial agent polyhexamethylene biguanide hydrochloride (PHMB) is adhered (see Pg. 7, lines 10-25). Brown also teaches that if it is desirable to provide absorbent characteristics to the nonwoven fabric, it is necessary to include a rewetting agent (see Pg. 7, lines 27-29). Brown does not teach a substrate to which one or more stain release agents (specifically an organosilane terpolymer) are adhered. In the analogous art of absorbent, highly wettable, bioactive fabrics useful as a surgical drape, Baldwin teaches a nonwoven medical substrate comprising a bactericidal compound and a rewetting agent which imparts the necessary water absorptive qualities in the product while becoming substantive (non-leachable) on the fabric (see Col. 3, lines 8-20). Said rewetting agent is a hydrophilic organosilicone terpolymer (see Abstract).  Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention looking to form an absorbent drape according to Brown to modify the substrate of Brown by adding an organosilicone terpolymer rewetting agent as suggested by Baldwin to impart absorptive properties. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Concerning the limitation wherein one or more stain release agents are adhered to the substrate, although neither Brown nor Baldwin explicitly describe the organosilane terpolymer as a stain release agent, said material is regarded to meet the limitation at least because it is disclosed as an exemplary stain release agent in the instant specification (see Pg. 65, lines 31-34). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP § 2144 IV. Concerning the claimed properties, although the prior art combination does not explicitly disclose said properties, the claimed properties are deemed to flow naturally from the teachings of the prior art since Brown in view of Baldwin teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden in on the Applicants to prove otherwise. See MPEP § 2112. 
Applicant’s Argument – Applicant argues on Page 10 of the reply that Brown does not aim at providing for any washability of the drape since Brown exclusively refers to disposable nonwoven surgical drapes. Additionally, Applicant asserts that Brown does not hint towards the claimed wash durability which provides for long-lasting antimicrobial and other properties in a substantially non-leaching manner. 
Examiner’s Response – First, the Examiner respectfully disagrees that Brown is exclusively concerned with disposable drapes. On the contrary, the Summary of the Invention recites a nonwoven material which may be used as a surgical drape or for other applications in an operating room and does not explicitly recite that the material is for disposable use only (see Pg. 4, lines 1-24). In the Detailed Description of the Invention, Brown suggests that the present invention “finds its greatest application in disposable surgical drapes” (see Pg. 4, lines 27-28) but this is not regarded to suggest in any way that the material would be unsuitable for washing nor does it indicate that the material of the prior art combination discussed above (Brown in view of Baldwin) would not possess the claimed wash durability. Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II. Second, the Examiner notes that Brown does indeed suggest that the antimicrobial agent PHMB should be substantially non-leaching when wetted in an operating room (see Pg. 8, lines 1-16). 
Applicant’s Argument – Applicant argues on Page 10 of the reply that, as evidenced by WO 2016/135344 A1, “non-woven substrates would easily fall apart during washing” because they can oftentimes not withstand mechanical forces occurring during washing if they are not properly protected by other layers.  
Examiner’s Response – The above argument is not considered persuasive. The teachings of evidentiary reference WO ‘344 are specific to staple and/or spun bound non-woven fabrics interconnected in an additional bonding step (see Pg. 5, lines 16-22) wherein said fabrics are designed for use in water purification cartridge filters (see Pg. 5, lines 10-14). The substrate of the prior art combination is a nonwoven including a polymeric binder (see Pg. 6, lines 13-17) for use in surgical drapes. Provided that the teachings of the evidentiary reference are not specific to the structure/application of the prior art, the teachings of the reference are not considered sufficient to prove that the fabric of the prior art combination would not inherently possess the claimed wash durability.  
Applicant’s Argument – Applicant argues on Pages 10-11 of the reply that, as evidenced by KEMI, “most substrates of the prior art claimed to be ‘antimicrobial’ lose such an effect after merely 10 washing cycles (68%) or do not have such an effect even before washing (28%).” Against this background, Applicant asserts that the claimed resistance after 25 laundry washes is very unlikely to be achieved in Brown.   
Examiner’s Response – The Examiner respectfully disagrees. First, it is noted that the teachings of the evidentiary reference KEM1 are not specific to the structure of the substrate or the antimicrobial materials utilized in the prior art combination. Second, the method of washing used in the evidentiary reference to make the determination of antimicrobial resistance wash durability is not clear. The claimed resistance, however, recites specific washing steps which would undoubtedly have a significant impact on the results (i.e. 25 laundry washes for 10-15 minutes using non-antimicrobial, non-ionic, and non-chlorine containing laundry detergent). Accordingly, this general teaching of KEM1 is not considered sufficient to rebut the Examiner’s position of inherency for the claimed wash durability.   
Applicant’s Argument – Applicant argues on Page 11 that Baldwin targets disposable drapes of nonwovens which are not made for washing. Applicant also argues that although Baldwin applies organosilicone terpolymer as a rewetting agent, it does not do so for the purpose of providing a substrate according to the instant claim since washing is not targeted.     
Examiner’s Response – As discussed above, the rejection is based on the modification of Brown’s surgical drape provided the teachings of Baldwin. The argument regarding the suitability of Baldwin’s drapes for washing is considered immaterial to the issue of obviousness. Additionally, concerning Applicant’s argument that Baldwin’s organosilicone terpolymer is not used for the purpose of the claims since washing is not targeted, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP § 2144 IV.
Applicant’s Argument – Applicant argues on Pages 11-12 that Baldwin provides a rewetting agent for reasons which are not compatible with Brown (i.e. Baldwin aims at providing a dyed substrate, Baldwin’s rewetting agent has a particular effect with Baldwin’s specific antimicrobial agent DC-7500, and Baldwin is limited to said specific antimicrobial agent). Applicant argues that there is no motivation to apply Baldwin’s rewetting agent to the drape of Brown and that a conclusion to the contrary would be the result of inadmissible hindsight. 
Examiner’s Response – In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. As discussed above and outlined below, the rejections consider only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure. Brown teaches a surgical drape a nonwoven surgical drape including the antimicrobial agent PHMB and suggests that if it is desirable to provide absorbent characteristics to the nonwoven fabric, it is necessary to include a rewetting agent (see Pg. 7, lines 27-29) but Brown is not limited to a specific rewetting agent. In the analogous art of surgical drapes, Baldwin teaches a nonwoven medical substrate comprising a bactericidal compound and a rewetting agent which imparts the necessary water absorptive qualities in the product while becoming substantive (non-leachable) on the fabric (see Col. 3, lines 8-20). Said rewetting agent is a hydrophilic organosilicone terpolymer (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention looking to form an absorbent drape according to Brown to modify the substrate of Brown by adding an organosilicone terpolymer rewetting agent as suggested by Baldwin to impart absorptive properties. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. The considerations pointed to by Applicant above are not considered to render the above rationale improper because the fact remains that Baldwin teaches that the organosilicone terpolymer is a known suitable rewetting agent for use in a surgical drape to the ordinarily skilled artisan. 
Applicant’s Argument – Applicant argues on Page 12 that Hiremath (cited with respect to Claim 30) does not cure the deficiencies of Brown or Baldwin as recited above. 
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection or the art applied therein and therefore this is not found persuasive for the reasons discussed above. 


Claim Interpretation
Claim 24 recites the limitation “wherein the one or more stain release agents and the one or more antimicrobial agents are adhered to the substrate in a non-leaching manner” and it further states “wherein the non-leaching manner is such that the antimicrobial efficiency and the stain release rating are achieved even after at least 25 laundry washes in a laundry washing machine, for 10-15 minutes, using non-antimicrobial, non-ionic, and non-chlorine laundry detergent.” It is noted that for purposes of examination herein, absent a definition for “non-leaching manner” in the instant specification, the phrase “non-leaching manner” will be defined as stated in the claim. That is, a substrate comprising one or more stain release agents and one or more antimicrobial agents that meets the laundry durability requirements in the claim will be considered one in which the antimicrobial/stain release agents are adhered in a non-leaching manner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-30 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific combinations of woven/nonwoven textile substrate, antimicrobial agent, and stain release agent, in light of Working Examples 1-2 and Experimental Examples 1-3 (see Annex on Pages 120-162), does not reasonably provide enablement for any substrate to which one or more stain release agents of any chemical composition and one or more antimicrobial agents of any chemical composition are adhered in a non-leaching manner wherein the substrate exhibits the following claimed properties: a reduction value of Escherichia coli ATCC 25922 and Candida albicans ATCC 10231 measured in accordance with AATCC test method 100-2012 of at least 99% within 1 hour of contact time, a stain release rating measured in accordance with AATCC test method 130-2010 of at least grade 3, a water repellency rating measured in accordance with AATCC test method 22-2014 of at most 50, an oil repellency rating measured in accordance with AATCC test method 118-2013 of at most grade 1, and wherein the non-leaching manner is such that the antimicrobial efficiency and the stain release rating are achieved even after at least 25 washes in a laundry washing machine, for 10-15 minutes, using non-antimicrobial, non-ionic, and non-chlorine containing laundry detergent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
The breadth of the claims;
The nature of the invention; 
The state of the prior art; 
The level of ordinary of one of ordinary skill;
The level of predictability in the art; 
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Upon applying this test to Claim 24, it is believed that undue experimentation would be required due to the considerations below. 
Concerning the breadth of the claims, it is noted that Claim 24 encompasses any substrate (e.g. woven/knitted/crotched/nonwoven textiles, films, and glass/metal/wood hard surfaces) of any material wherein one or more stain release agents of any chemical composition  and one or more antimicrobial agents of any chemical composition are adhered to said substrate. 
Concerning the amount of direction provided and the existence of working examples, it is noted that the specification provides preferred classes of antimicrobial and stain release agents although the specification does not evaluate them relative to other classes of materials which would fall within the claimed groups. The specification also includes Working Examples 1-2 and Experimental Examples 1-3 (see tables in Annex) but it is noted that said examples only utilize woven and nonwoven substrates of a limited compositional scope (cotton, polyester, or a blend of viscose and polyester). Furthermore, it is noted that of the examples shown to possess each of the claimed properties, specifically the property wherein a reduction value of Escherichia coli ATCC 25922 and Candida albicans ATCC 10231 measured in accordance with AATCC test method 100-2012 of at least 99% within 1 hour of contact time, each of them include the chemical Bioguard PPZ in the antimicrobial formulation and most include at least one other antimicrobial agent. Of the examples comprising only a single antimicrobial agent, only one (see Table IV BB) effectively meets the claim limitation above. 
Concerning the level of predictability in the art, the Examiner notes that a degree of uncertainty appears to exist in meeting the properties of the claim, particularly in view of the impact of substrate + antimicrobial agent. For example, Applicant observed that propiconazole kills both bacteria and fungi on polyester but it kills only fungi on cotton (see Tables IVBB and IV AC) but Applicant provides no explanation for such a phenomenon.  
Concerning the quantity of experimentation required, in view of the above factors the quantity of experimentation necessary is great since the breadth of the claim is substantial yet the specification provides only a few examples of substrates which meet each of the claim limitations and furthermore indicates that a level of unpredictability exists in selected the materials of the claim.
	Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of Claim 24. Regarding dependent Claims 25-30 and 37, these claims do not remedy the deficiencies of parent Claim 24 and are thus rejected for the same rationale.  

Claims 24-30 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There are many factors to be considered when analyzing claims for compliance with the written description requirement. These factors include, but are not limited to: 
Actual reduction to practice;
Disclosure of drawings or structural formulas;
Sufficient relevant identifying characteristics;
Method of making the claimed invention;
Level of skill and knowledge in the art; and
Predictability in the art.
See MPEP § 2163(II).
Upon applying this test to Claim 24, it is believed that a lack of support for possession of the full scope of the claim exists to the considerations below. 
Concerning actual reduction to practice, it is noted that Claim 24 encompasses any substrate (e.g. woven/knitted/crotched/nonwoven textiles, films, and glass/metal/wood hard surfaces) of any material wherein one or more stain release agent of any chemical composition  and one or more antimicrobial agent of any chemical composition adhered to said substrate. The specification also includes Working Examples 1-2 and Experimental Examples 1-3 (see tables in Annex) but it is noted that said examples only utilize woven and nonwoven substrates of a limited compositional scope (cotton, polyester, or a blend of viscose and polyester). Furthermore, it is noted that of the examples shown to possess each of the claimed properties, specifically the property wherein a reduction value of Escherichia coli ATCC 25922 and Candida albicans ATCC 10231 measured in accordance with AATCC test method 100-2012 of at least 99% within 1 hour of contact time, each of them include the chemical Bioguard PPZ in the antimicrobial formulation and most include at least one other antimicrobial agent. Of the examples comprising only a single antimicrobial agent, only one (see Table IV BB) effectively meets the claim limitation above. 
Concerning the level of predictability in the art, the Examiner notes that a degree of uncertainty appears to exist in meeting the properties of the claim, particularly in view of the impact of substrate + antimicrobial agent. For example, Applicant observed that propiconazole kills both bacteria and fungi on polyester but it kills only fungi on cotton (see Tables IVBB and IV AC) but Applicant provides no explanation for such a phenomenon.  
	Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. While it is true that written description of a claimed genus may be satisfied through sufficient description of a representative number of species, it is the Examiner’s position (as discussed above) that the number of representative species is insufficient relative to the breadth of the claim. Furthermore, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species with the genus. As noted above, the presented species which meet the claimed limitations include only those with nonwoven/woven textile substrates and only those which include a propiconazole antimicrobial agent. 
Taking these factors into account, the specification as filed does not reasonably convey to one skilled in the relevant art that the inventor had possession of the full scope of the invention in Claim 24. Regarding dependent Claims 25-30 and 37, these claims do not remedy the deficiencies of parent Claim 24 and are thus rejected for the same rationale.  



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 24-29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 0136900 A2) in view of Baldwin (US 4,395,454 A1).
Regarding Claim 24, Brown teaches a nonwoven fabric having antimicrobial properties suitable for use as a surgical drape (see Abstract). Specifically, Brown teaches a substrate (the nonwoven) to which polyhexamethylene biguanide hydrochloride (PHMB) is adhered (see Pg. 7, lines 10-25). Brown suggests that the PHMB should be applied in such a way that it is tied to the surface of the substrate in order to prevent leaching from the surface when wetter in an operating room (see Pg. 8, lines 1-10). Brown also teaches that if it is desirable to provide absorbent characteristics to the nonwoven fabric, it is necessary to include a rewetting agent (see Pg. 7, lines 27-29). Brown does not teach a substrate to which one or more stain release agents (specifically an organosilane terpolymer) are adhered. 
In the analogous art of absorbent, highly wettable, bioactive fabrics useful as a surgical drape, Baldwin teaches a nonwoven medical substrate comprising a bactericidal compound and a rewetting agent which imparts the necessary water absorptive qualities in the product while becoming substantive (non-leachable) on the fabric (see Col. 3, lines 8-20). Said rewetting agent is a hydrophilic organosilicone terpolymer (see Abstract), more specifically an epoxypolyoxyalkylene modified organosilicone (see Col. 3, lines 32-35 & the structure on Pg. 5). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the substrate of Brown by adding an organosilicone terpolymer as a rewetting agent to impart absorptive properties as suggested by Baldwin. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 
Concerning the limitation wherein one or more stain release agents is adhered to the substrate, although neither Brown nor Baldwin explicitly describe the organosilane terpolymer as a stain release agent, said material is regarded to meet the limitation at least because it is disclosed as an exemplary stain release agent in the instant specification (see Pg. 65, lines 31-34) and it was selected as the stain release agent in the response to the Requirement for Restriction filed 07/06/2021.
Concerning the claimed properties wherein the substrate exhibits a reduction value of Escherichia coli ATCC 25922 and Candida albicans ATCC 10231 measured in accordance with AATCC test method 100-2012 of at least 99% within 1 hour of contact time, a stain release rating measured in accordance with AATCC test method 130-2010 of at least grade 3, a water repellency rating measured in accordance with AATCC test method 22-2014 of at most 50, and an oil repellency rating measured in accordance with AATCC test method 118-2013 of at most grade 1 (wherein the antimicrobial efficiency and the stain release rating are achieved even after at least 25 washes in a laundry washing machine, for 10-15 minutes, using non-antimicrobial, non-ionic, and non-chlorine containing laundry detergent - i.e. the agents are adhered in a non-leaching manner), although the prior art combination does not explicitly disclose said properties, the claimed properties are deemed to flow naturally from the teachings of the prior art since Brown in view of Baldwin teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden in on the Applicants to prove otherwise. See MPEP § 2112. 

Regarding Claim 25, Brown in view of Baldwin teaches the substrate according to Claim 24 above wherein the antimicrobial agent is PHMB. Brown teaches that PHMB is applied in an amount of 0.05 to 0.4 grams per square meter of fabric on a dry basis (see Pg. 9, lines 4-6) and Brown suggests that the nonwoven fabric useful in the invention has a basis weight of 40 to 100 grams per square meter (see Pg. 6, lines 3-7). Accordingly, the teachings of Brown regarding the total amount of antimicrobial agent adhered to the substrate overlaps with the claimed range of “at most 4.0%” by weight of the fabric substrate and “at least 0.1%” by weight of the fabric substrate. For example, a fabric including 0.05 grams per square meter of fabric PHMB on a 40 gram per square meter fabric would include 0.125 wt% PHMB which falls within the claimed range. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Regarding Claim 26, Brown in view of Baldwin teaches the substrate according to Claim 24 above. Regarding the claimed property wherein the laundry washes (previously disclosed in Claim 24) are performed at 85±15ºC, it is the Examiner’s position, as discussed above, that the substrate of Brown in view of Baldwin would possess the claimed property since it is of the same structure and chemical composition as the claimed invention. 

Regarding Claim 27, Brown in view of Baldwin teaches the substrate according to Claim 24 above wherein the stain release agent (an organosilane terpolymer) is different from the antimicrobial agent (PHMB) and wherein the stain release agent is a hydrophilic agent (see Baldwin Abstract). 

Regarding Claim 28, Brown in view of Baldwin teaches the substrate according to Claim 24 above wherein the stain release agent is an organosilane terpolymer. 

Regarding Claim 29, Brown in view of Baldwin teaches the substrate according to Claim 24 above. Baldwin also teaches that the organosilane terpolymer, as the wetting agent, should be present in an amount from about 0.5-1.5 wt% based on the dry weight basis of the fabric (see Col. 3, lines 33-35). Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the substrate of the prior art combination using 0.5-1.5 wt% organosilane terpolymer which falls within the claimed range of “at least 0.2% on weight fabric of the substrate.” 

Regarding Claim 37, Brown in view of Baldwin teaches the substrate according to Claim 24 above wherein said substrate is a surgical drape. It is the Examiner’s position that such an article may be considered a textile used in wound care as required by the instant claim. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Since the surgical drape is a textile possessing antimicrobial and absorbent properties, it would be capable of being used in wound care, absent a persuasive showing of secondary considerations. Also note that Baldwin teaches that in addition to its use as an absorbent component in a surgical drape, the antimicrobial-treated nonwoven fabric of the present invention can also be used for other applications in an operating room (see Pg. 4, lines 16-19) which may encompass wound care.   

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 0136900 A2) in view of Baldwin (US 4,395,454 A1), as applied to Claim 24 above, and further in view of Hiremath et al. ("Meltblown Polymeric Nanofibers for Medical Applications - An Overview" Nanosci Technol 2(1) 1-9).
Regarding Claim 30, Brown in view of Baldwin teaches the substrate according to Claim 24 above wherein the substrate is a non-woven fabric but the prior art combination appears silent with respect to the average diameter of the fibers in said fabric. 
In the analogous art of nonwovens for medical applications, Hiremath teaches that because of their very high specific surface area, nanofibers may be used in a range of medical applications including sorbents and wound dressing materials (see Abstract). Hiremath also suggests that nanofiber nonwovens may be produced without solvents and can be made with high production rates and therefore have good commercialization potentiation (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the non-woven substrate of Brown in view of Baldwin using a nanofiber nonwoven for the benefit of their high specific surface area as well as their commercial potential as suggested by Hiremath. Such a nonwoven, whose nanofibers have a dimeter of less than 1 micron (see Pg. 1), meet the claimed limitation wherein the average diameter of the fibers is “at most 6 microns.”




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789